Case 2:21 1girfép STATES DISTRICT COURT, CENTRALDISTRICT-OF CALIFORNIATS !D #:51

CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself [_] ) DEFENDANTS = ( Check box if you are representing yourself [_] )

Federal Trade Commission; State of Arizona ex rel. Mark Brnovich, Attorney General;
The People of the State of California; State of Indiana; The People of the State of
Michigan; State of North Carolina; and State of Wisconsin

 

Frontier Communications Corporation; Frontier Communications Parent, Inc.;
Frontier Communications Intermediate, LLC; Frontier Communications Holdings, LLC

 

 

(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant Fairfield, CT
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information. representing yourself, provide the same information.

Robert J. Quigley, Barbara Chun, Miles D. Freeman

Federal Trade Commission

10990 Wilshire Boulevard, Suite 400, Los Angeles, CA 90024; (310)-824-4300
[Additional Attorneys for Plaintiffs Listed on Complaint]

 

 

ll. BASIS OF JURISDICTION (Place an X in one box only.) Il. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
. PTF DEF a PTF DEF
X] 1. U.S. Government Cl 3. Federal Question (U.S. Citizen of This State O11 Incorporated or Principal Place 44
Plaintiff Government Not a Party) of Business in this State

Citizen of Another State [] 2. [] 2. Incorporated and PrincipalPlace [] 5 [] 5
of Business in Another State

 

 

2. U.S. Government 4. Diversity (Indicate Citizenship |Citizen or Subject of a . .
. Foreign Nation 6 6
Defendant of Parties in Item Ill) Foreign Country U3 C13 ‘rs Oe
IV. ORIGIN (Place an X in one box only.) . 6. Multidistrict 8. Multidistrict
1. Original 2, Removed from O 3. Remanded from CO 4. Reinstated or CO 5. Transferred from Another O Litigation - O Litigation -
Proceeding State Court Appellate Court Reopened District (Specify) Transfer Direct File

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: [_] Yes No (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23: [_]Yes No [_] MONEY DEMANDED IN COMPLAINT: $
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
15 U.S.C. § 45(a) and 53(b); violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45{a); related state laws.

 

 

Vil. NATURE OF SUIT (Place an X in one box only).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER STATUTES CONTRACT REAL PROPERTY CONT. IMMIGRATION PRISONER PETITIONS PROPERTY RIGHTS
(J 375 FalseClaims Act |[_] 110 Insurance [] 240 Torts to Land oO 462 Naturalization eees Corpus: J 820 Copyrights
. pplication 463 Alien Detainee
O 376 Qui Tam [-] 120 Marine [] 245 Tort Product U 10 Moti Vv [-] 830 Patent
(31 USC 3729(a)) Liability 465 Other [] 210 Motions to Vacate ;
[] 130 Miller Act [1 290 All Other Real LI Immigration Actions Sentence 835 Patent - Abbreviated
400 State L] 530G I O icati
O Reapportionment 140 Negotiable Property TORTS Death P New Drug Application
[J 410 Antitrust LI instrument TORTS PERSONAL PROPERTY |L_] 535 Death Penalty [1] 840 Trademark
Oo 430 Banks and Banking 150 Recovery of PERSONAL INJURY oO 370 Other Fraud Other: Oo 880 Defend Trade Secrets Act
Overpayment & |[] 310 Airplane . .__ |] 540 Mandamus/Other of 2016 (DTSA)
oO 450 Commerce/ICC Enforcement of 315 Airplane [] 371 Truth in Lending
q Rates/Etc. on Judgment CO product Liability 380 Other Personal |LJ 550 Civil Rights SOCIAL SECURITY
P [_[] 151 Medicare Act Oo 320 Assault, Libel & O PropertyDamage —_|[]_555 Prison Condition [_] 861 HIA (1395ff)
oO 470 Racketeer Influ- Slander 862 Black L (923)
enced & Corrupt Org. 152 Recovery of 330 Fed. Employers’ |] 385 Property Damage 560 Civil Detainee oO jack Lung
[_] 480 Consumer Credit [] Defaulted Student |[] Liability Product Liability L] Conditions of 1] 863 DIWC/DIWW (405 (g))
485 Telephone Loan (Excl. Vet.) q 340 Mari BANKRUPTCY Confinement 864 SSID Title XVI
rin
LI Consumer Protection Act 153 Recovery of 345 Ma ne Product | 422 Appeal 28 FORFEITURE/PENALTY ||! ue
J 490 Cable/Sat Tv [1 Overpayment of {C1 [iability USC 158 625 Drug Related [1] 865 RSI (405 (g))
Vet. Benefits 423 Withdrawal 28 C1 Seizure of Property 21
850 Securities/Com- . |) 350Motor Vehicle LI yscis7 USC 881 FEDERAL TAX SUITS
O modities/Exchange Cc 160 Stockholders ‘ h
890 Other Statutory Suits Oo 3 Motor Vehicle CIVIL RIGHTS [] 690 Other [870 Taxes (US. Plaintiff or
Actions 190 Other ne [_] 440 Other Civil Rights LABOR Defendant)
Oo e 360 Other Personal , 871 IRS-Third Party 26 USC
L] 891 Agricultural Acts Contract O Injury (1 441 Voting oO ae Fair Labor Standards] L_] 7609
i 195 Contract 362 Personal Injury-
oO 893 Environmental CO product Liability LI Med Malpratice L) 442 Employment [1] 720 Labor/Mgmt.
895 Freedom of Info. |["] 196 Franchise Oo 365 Personal Injury- |[] Ae Housing! Relations
LO act Product Liability ccommogations |] 740 Railway Labor Act
REAL PROPERTY 445 American with
[1 896 Arbitration 367 Health Care/ 18 American wit 751 Family and Medical
[1] 210 Land [1] Pharmaceutical [] Disabilities- CO leave Act.
899 Admin. Procedures Condemnation Personal Injury Employment
[_] Act/Review of Appeal of |[7 220 Foreclosure Product Liability 446 American with —|[-] 790 Other Labor
Agency Decision 368 Asbestos LI pisabilities-Other Litigation
Oo 950 Constitutionality of Oo 230 Rent Lease& |[7] Personal Injury [1] 448 Education oO 791 Employee Ret. Inc.
State Statutes Ejectment Product Liability Security Act

 

 

 

 

 

 

FOR OFFICE USE ONLY: Case Number:
CV-71 (10/20) CIVIL COVER SHEET Page 1 of 3

 
Case 2:21 igirfép STATES DISTRICT COURT, CENTRALDISTRICT-OF CALIFORNIATE !D #:52

CIVIL COVER SHEET

Vill. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?

[] Yes

If "no," skip to Question B. If "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

[x] No

STATE CASE WAS PENDING IN THE COUNTY OF:

INITIAL DIVISION IN CACD IS:

 

 

 

CO Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
[_] Orange Southern
[_] Riverside or San Bernardino Eastern

 

 

 

QUESTION B: Is the United States, or
one of its agencies or employees, a
PLAINTIFF in this action?

[x] Yes [[] No

If "no," skip to Question C. If "yes," answer
Question B.1, at right.

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

—

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

[] Yes [x] No

If "no," skip to Question D. If "yes," answer
Question C.1, at right.

C.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question C.2.

 

 

C.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

 

NO. Your case will initially be assigned to the Western Division.

 

QUESTION D: Location of plaintiffs and defendants?

TC Enter "Western" in response to Question E, below, and continue
from there.
A. B. c.
Riverside or San Los Angeles, Ventura,
Orange County Bernardino County | Santa Barbara, or San

Luis Obispo County

 

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

L

L L

 

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices

apply.)

 

O

LO LO

 

 

 

 

D.1. Is there at least one answer in Column A?

[_] Yes

If "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

If "no," go to question D2 to the right.

[X] No

—

D.2. Is there at least one answer in Column B?

[_] Yes No

If "yes," your case will initially be assigned to the

EASTERN DIVISION.

Enter "Eastern" in response to Question E, below.

If "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E, below.

 

QUESTION E: Initial Division?

INITIAL DIVISION IN CACD

 

Enter the initial division determined by Question A, B,C, or D above: ma

 

WESTERN

 

QUESTION F: Northern Counties?

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

[_] Yes No

 

CV-71 (10/20)

CIVIL COVER SHEET

Page 2 of 3

 
Case 2:21 ignirfép STATES DISTRICT COURT, CENTRAL DISTRICT-OF CALIFORNIATE !D #:53

CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [] YES

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

If yes, list case number(s):

NO [] Yes

 

Civil cases are related when they (check all that apply):

[ ] A. Arise from the same or a closely related transaction, happening, or event;

[_] B. Call for determination of the same or substantially related or similar questions of law and fact; or

[ ] C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

[ ] A. Arise from the same or a closely related transaction, happening, or event;

[_] B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY

(OR SELF-REPRESENTED LITIGANT): /S/Robert J. Quigley DATE: 5/19/2021

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of Suit Code

861

862

863

863

864

865

HIA

BL

DIWC

DIWW

SSID

RSI

Abbreviation

Substantive Statement of Cause of Action

All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (10/20)

CIVIL COVER SHEET Page 3 of 3
